Dear Mr. Fredrick:
This letter is in response to your questions asking whether the director of the Missouri Division of Insurance has authority to disclose to private persons the names and addresses of persons who obtain property insurance through the Missouri Property Insurance Placement Program, Sections 379.810, et seq., RSMo, for the purpose of notifying such persons that insurance may be available in the voluntary market.
It is our understanding that the records about which you inquire are not records of the Division of Insurance but are records of the private association of insurance companies involved in the plan. It is also our understanding that it is doubtful that there is presently any reason for the director of the Division of Insurance to request such records. Apparently the only way the director of the Division of Insurance could obtain such records would be to request them for the sole purpose of making such records available to the public. It is also our understanding that the attorneys representing the insurance companies involved or the managing officers of such association have taken the position that such records may not legally be made available to the public although they have declined to provide us with their views.
Under these circumstances, we conclude that such records are not public records and that the director of the Division of Insurance has no authority to obtain these records solely for the purpose of making such records public.
Very truly yours,
                                  JOHN ASHCROFT Attorney General